Citation Nr: 0414862	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-18 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
an abrasion to the left leg.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from October 1945 to January 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran, his spouse, and the veteran's representative 
presented testimony at a hearing at the RO before the 
undersigned Veterans Law Judge in July 2003. 

FINDING OF FACT

The competent, probative evidence of record does not 
establish that the veteran incurred additional disability to 
his left leg as a result of treatment performed at a VA 
facility in August 2002.


CONCLUSION OF LAW

The criteria for compensation benefits for residuals of an 
abrasion to the left leg pursuant to the provisions of 
38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 5103, 
5106, 5107 (West 2002); 38 C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims (CAVC) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  Prior to denying the claim in a 
September 2002 rating decision, the RO provided notice of the 
VCAA in September 2002.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim in the September 2002 
notification letter.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of any federal department or agency.  The RO advised 
him that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  

Additionally, in the September 2002 rating decision, the RO 
notified veteran the reason why he was not entitled to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of an abrasion 
to the left leg.  The November 2002 statement of the case 
provided the laws and regulations pertaining to entitlement 
to the benefit sought, and it included a detailed explanation 
as to why the veteran had no entitlement to compensation 
benefits under the applicable laws and regulations based on 
the evidence provided at that time.  The duty to notify the 
veteran has been satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

The RO obtained all the relevant VA medical treatment records 
in this case.  These records include the August 2002 
emergency room records showing the medical treatment received 
at the time of the left leg injury.  They also include 
follow-up treatment records dated later that month.  The 
veteran submitted his August 2003 VA hospitalization for a 
left below-the-knee amputation and a subsequent revision of 
the amputation at the left thigh.  He also submitted an 
August 2003 private medical evaluation and assessment for 
treating his left lower extremity.  The veteran's 
representative submitted a written waiver of initial RO 
consideration of this evidence.  The veteran does not contend 
and the evidence does not show there is additional and 
available, relevant medical evidence that has not been 
obtained.  

The evidence already of record contains competent medical 
evidence addressing the etiology of the veteran's non-healing 
left lower extremity ulceration and the need for amputation 
surgery to treat this problem.  This includes statements by 
the treating VA physicians and the assessment and opinion of 
the private physician.  The Board finds that another VA 
opinion is not necessary to make a decision on the claim in 
this case.  The physicians have rendered a medical opinion on 
the issue of etiology in this case.  This obviates any need 
for another medical opinion on the issue because the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the veteran would substantiate the claim.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  
Consequently, no further development is necessary for 
resolution of the issue.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to veteran in developing the 
facts pertinent to his claim is required to comply with the 
duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  



Claim for 1151 benefits

The veteran seeks compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
an abrasion to the left leg.  He stated that he injured his 
leg during a visit to the VA Medical Center when an elevator 
door closed pinning his leg against the scooter he was 
riding.  He reported that he received immediate treatment at 
the emergency room for the wound to the skin of the lower 
leg.  According to the veteran, this treatment consisted of 
the application of a topical ointment and bandages.  He 
contends that his wound never healed because of his diabetes 
and that it became so severe that a portion of his leg was 
amputated.  The veteran contends that the treatment provided 
in the emergency room at the time of his injury was improper 
for a person with diabetes with a history of foot ulcers.  He 
argues that the lack of proper treatment at that time of the 
injury caused his injury to worsen and resulted the above the 
knee amputation of his left lower leg.  

The provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002).  Here, the veteran filed his 
claim in September 2001; therefore, the regulations effective 
on October 1, 1997 apply in this case.  

The law provides that a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's own willful misconduct and, the disability was 
caused by hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).  

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  

The applicable regulation provides that where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358(a) 
(2003).  

The regulation provides that, as applied to medical or 
surgical treatment in determining that additional disability 
exists, the physical condition prior to the disease or injury 
will be the condition which the specific medical or surgical 
treatment was designed to relieve.  38 C.F.R. § 3.358(b)(1) 
(2003).  It also provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospital care, medical or surgical 
treatment, or examination, was authorized.  38 C.F.R. § 
3.358(b)(2) (2003).  

The regulation provides that, in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of hospitalization, medical or 
surgical treatment, or examination.  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran.  

(4)  When the proximate cause of the 
injury suffered was the veteran's willful 
misconduct or failure to follow 
instructions, it will bar the veteran 
from receipt of compensation hereunder 
except in the case of incompetent 
veterans.  

38 C.F.R. § 3.358 (c) (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Evidence of record includes an August 2002 statement from the 
veteran's treating VA physician listing all the veteran's 
current disabilities, which included advanced diabetes 
mellitus and diabetic foot ulcers.  The physician described 
the disabilities as life threatening and severe.  

The evidence shows the veteran injured his left lower 
extremity at a VA Medical Center on August 15, 2002 while 
getting off an elevator.  The VA police report shows the 
veteran was using his motorized scooter to exit the elevator 
when he was struck on the left shin by the elevator door.  
The report notes that the veteran had a 1-1/2 inch by 1-inch 
spot where the skin was peeled off.  

The VA medical records show the veteran was seen for 
treatment in August 2002 and was in no acute distress.  
Examination showed a superficial skin avulsion of the left 
leg.  The impression was left leg abrasion.  The wound was 
cleaned with saline and bacitracin ointment applied.  A 
dressing was applied and the veteran was instructed to return 
or follow-up with his primary care physician if there were 
any sign of infection.  

The records show his primary care physician saw him for 
follow-up examination on August 20, 2002.  The physician 
noted the history of the injury and stated that the veteran 
developed an open leg wound requiring dressing changes by his 
wife.  Examination showed a 3-centimeter by 4-centimeter 
abrasion and denuded area on the left shin with mild oozing 
of serous material.  There was also erythema and mild leg 
edema.  The impression was post trauma abrasion requiring 
local wound care with dressing changes.  The physician 
commented that this was actually a major drawback on the 
veteran's medical condition because they had just managed to 
close his diabetic foot ulcerations a short time earlier.  
The physician indicated that antibiotic treatment would be 
prescribed if the wound worsened.  

The medical evidence shows the veteran was admitted in July 
2003 with non-healing wounds of the left lower extremity.  
The first wound was located at the left Achilles area and the 
second located at the left medial malleoli area.  The 
diagnosis, on admission, was diabetic foot ulcers.  The 
veteran underwent repeat examinations and diagnostic studies 
and therapy during that time.  The medical findings suggested 
severe cellulites with gangrenous change.  The veteran was 
evaluated in the vascular surgery clinic and an amputation 
was recommended.  

Instead, the veteran sought a second opinion from a private 
facility.  The August 2003 report shows the physician 
performed an examination and conducting diagnostic testing, 
which revealed no healing potential.  The diagnosis was 
insulin dependent diabetes mellitus and chronic ankle ulcer.  
The impression was gangrene of the foot.  The veteran related 
a history of the injury from the elevator and a second wound 
from another injury to the Achilles area.  Based on the 
evaluation, the physician recommended amputation and 
explained to the veteran that this was inevitable due to poor 
vascularity, lack of coverage options, exposed bone 
indicating likely osteomyelitis and uncontrollable pain.  

The veteran was readmitted to the VA Medical Center in August 
2003.  The assessment was chronic, draining diabetes 
mellitus/stasis left foot/Achilles ulcer with bone scan 
results suggesting inactive osteomyelitis and gangrene.  The 
records show the veteran was admitted to the surgical clinic 
for amputation of the left lower extremity due to diabetic 
ulcer.  The records also show that his chronic left foot 
diabetic infection/open wound had been nonresponsive to 
medical therapy during the prior year.  Repeat diagnostic 
studies also confirmed that he had such poor vascular flow to 
his foot that his wound would never heal.  On August 20, 
2003, the veteran underwent a left below-the-knee amputation 
due to left leg infected gangrene.  On August 25, 2003, the 
veteran underwent revision for a trans-knee amputation and 
closure.  

Here, the evidence shows that the veteran developed chronic, 
non-healing left lower extremity ulcers and poor vascular 
flow to the left foot, which ultimately led to the amputation 
surgery.  Therefore, the question in this case is whether his 
ongoing left lower extremity problems and subsequent 
amputation constitutes additional disability from his injury 
or aggravation of his injury, which he suffered as a result 
of the August 2002 VA medical treatment or lack thereof.  

Since the determinative issue is medical in nature, competent 
medical evidence that there is additional disability from VA 
treatment is required.  38 C.F.R. § 3.358(a).  

The competent medical evidence do not establish that the 
veteran's left lower extremity amputation resulted from the 
treatment or lack of proper medical care at the time of his 
August 2002 left leg abrasion.  At the time of the follow-up 
examination on August 20, 2002, the veteran's primary care VA 
physician noted that the post trauma abrasion required local 
wound care with dressing changes.  The physician did comment 
that this was a major drawback on the veteran's medical 
condition because they had just managed to close his diabetic 
foot ulcerations a short time earlier.  However, the 
physician essentially indicates the non-healing nature of the 
veteran's abrasion was the same as the problems encountered 
in treating his diabetic foot ulcerations.  In fact, in a 
statement dated just one week prior to the elevator injury, 
the same treating VA physician reported that the veteran had 
severe disabilities that included advanced diabetes mellitus 
and diabetic foot ulcers.  

The medical evidence dated from the time of his July 2003 
admission to the later left lower extremity amputation in 
August 2003 shows that the cause of his non-healing wounds 
were diabetic foot ulcers.  In fact, at that time the veteran 
had two non-healing wounds rather than just the original left 
leg abrasion.  The first wound was located at the left 
Achilles area and the second located at the left medial 
malleoli area.  The medical findings suggested severe 
cellulites with gangrenous changes.  Likewise, the August 
2003 private consultation report shows diagnostic testing 
revealed no healing potential.  Despite the history of the 
injury from August 2002 and a second wound from a subsequent 
injury to the Achilles area, the physician did not relate the 
veteran's additional disability to VA treatment or lack of 
treatment at the time of the August 2002 injury.  Rather, the 
impression gangrene of the foot, which the physician related 
to the veteran's insulin dependent diabetes mellitus and 
chronic foot and ankle ulcers.  The physician explained that 
amputation was inevitable due to poor vascularity, lack of 
coverage options, exposed bone indicating likely 
osteomyelitis and uncontrollable pain.  Finally, the 
remaining VA records at the time of the surgery confirmed 
that the veteran had chronic, draining diabetes 
mellitus/stasis left foot/Achilles ulcer with bone scan 
results suggesting inactive osteomyelitis and gangrene.  The 
records show that his chronic left foot diabetic 
infection/open wound had been nonresponsive to medical 
therapy and that he had such poor vascular flow to his foot 
that his wound would never heal.  

The above competent medical evidence establishes that the 
veteran's left lower extremity amputation was not due to the 
treatment received for the left leg abrasion in August 2002.  
It establishes that the veteran's current disability is due 
to the severe symptomatology and manifestations of diabetes 
mellitus and the ulcers caused by this disability.  

The Board has considered the veteran's and his spouse's 
statements and testimony that he sustained additional 
disability as a result of the treatment and improper care for 
the left leg abrasion sustained in August 2002.  The veteran 
and his spouse are competent as laypersons to report that on 
which they have personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  While a layperson is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  There is no evidence of record indicating that the 
veteran or his spouse have specialized medical training so as 
to be competent to render a medical opinion on this issue.

For these reasons, the Board finds that the competent, 
probative evidence of record does not establish that the 
veteran incurred additional disability to his left leg as a 
result of treatment performed at a VA facility in August 
2002.  The Board finds that the evidence is not evenly 
balanced in this case and concludes that the criteria for 
compensation benefits for residuals of an abrasion to the 
left leg pursuant to the provisions of 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (2003).


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of an abrasion 
to the left leg is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



